DETAILED ACTION
This is the final office action regarding application number 16/747344, filed on January 20, 2020, which claims benefit to U.S. Provisional Patent Application No. 62/801,467 entitled "Systems and Methods for Hybrid Laser and Arc Welding Additive Manufacturing" filed February 5, 2019.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/29/2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/31/2022. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8-12, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US 20180021887 (hereafter Liu) and as evidenced by Lincoln Electric, https://www.lincolnelectric.com/en-gb/support/process-and-theory/Pages/arc-welding-detail.aspx (hereafter Lincoln Electric).
Regarding claim 1, 
“A hybrid additive manufacturing system, comprising:” (Abstract in Liu teaches a laser welding device with a wire feeder wherein feed wire is used in an additive manufacturing process. Paragraph [19] teaches  “Disclosed example systems and methods may be used to perform welding, cladding, additive processes, and/or other types of welding-type operations.” Since the device performs welding and additive manufacturing, it is a hybrid manufacturing system. )
“an arc welding tool configured to receive a wire electrode and to apply a plurality of droplets of the wire electrode” (Paragraph [24] teaches “As used herein, a wire-fed welding-type system refers to a system capable of performing welding (e.g., gas metal arc welding (GMAW), gas tungsten arc welding (GTAW), etc.), brazing, cladding, hard facing, and/or other processes, in which a filler metal is provided by a wire that is fed to a work location, such as an arc or weld puddle.” Thus Liu teaches an arc welding tool.
The limitation “receive a wire electrode and to apply a plurality of droplets of the wire electrode” describes what an arc welding tool does as evidenced by Lincoln Electric. Lincoln Electric teaches in a metal-arc welding system “the tip of electrode melts under the heat of an arc and molten droplets are detached and transported to the work through the arc column.” It is anticipated that arc-welding tool in Liu performs in a similar way.)

    PNG
    media_image1.png
    1065
    1766
    media_image1.png
    Greyscale
 
Screenshot of Lincoln Electric teaches molten droplets in metal-arc welding)
“to a part comprising a plurality of layers, each layer comprising one or more droplets to build up the part ;”( Paragraph [26] teaches “As used herein, the term “additive manufacturing” refers to constructing a workpiece or product by repeatedly adding layers of material and binding the layers to previous layers. Disclosed examples may be used to perform additive manufacturing using wire (e.g., a solid wire, a metal core wire, etc.) as the material and binding layers of the wire to other layers using laser energy (e.g., to weld or otherwise fuse each layer of wire to prior layers).”
Additionally, the limitation is directed to “part” which is the material worked upon by the system. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.)
“a laser system to: generate a laser beam; and control a lens to lock a position of a cathode in a weld puddle by focusing the laser beam on a focal point over a substrate during a hybrid additive manufacturing operation or welding operation to stabilize an arc from the arc welding tool at the position in the weld puddle;” ( The limitation “to lock a position of a cathode in a weld puddle by focusing the laser beam on a focal point over a substrate during a hybrid additive manufacturing operation or welding operation to stabilize an arc from the arc welding tool at the position in the weld puddle” is interpreted as the focal point of the laser beam is targeted at the weld puddle as described in paragraph [33] of the original disclosure “For example, the focal point of the laser beam is targeted at the weld puddle near a front edge of where a tip of the electrode wire makes contact with the substrate. For example, the laser irradiation spot locks the cathode position in the molten pool, thereby stabilizing the arc. As disclosed herein, within this effective zone, the laser beam can manipulate the arc cathode position to regulate heat input, stabilize the arc, and control weld bead formation.”
Abstract teaches “The laser welding device includes a laser generator configured to generate welding-type lasing power.”
Abstract further teaches “A lens focuses the welding-type lasing power at a focal point on a workpiece to generate a puddle during a welding-type operation….A laser scanner controls the lens to move the focal point of the welding-type lasing power in multiple dimensions over the workpiece during the welding-type operation.”
Paragraph [41] of Liu teaches “the lasing power level, the rotation speed of the laser scanner 106, and/or the focal area size may be modified to achieve a desired puddle effect and/or to affect the heating and/or cooling rates of the puddle.”)
 “and a controller configured to regulate power to at least one of the arc welding tool or the laser system.” (Paragraph [27] teaches “As used herein, a welding-type power source refers to any device capable of, when power is applied thereto, supplying welding, cladding, plasma cutting, induction heating, laser (including laser welding and laser cladding), carbon arc cutting or gouging and/or resistive preheating, including but not limited to transformer-rectifiers, inverters, converters, resonant power supplies, quasi-resonant power supplies, switch-mode power supplies, etc., as well as control circuitry and other ancillary circuitry associated therewith.” Here control circuitry corresponds to the controller.)
Regarding claim 3,
“The hybrid additive manufacturing system as defined in claim 1, wherein a position or orientation between the laser system and the arc welding tool is fixed.” (Liu teaches a fixed position between laser scanner 106 and arc welding tool 123, 108 in Fig. 1.)

    PNG
    media_image2.png
    526
    963
    media_image2.png
    Greyscale

Fig. 1 of Liu teaches hybrid laser system 
Regarding claim 5,
“The hybrid additive manufacturing system as defined in claim 1, wherein the focal point corresponds to a laser irradiation spot to lock the position of the cathode in the weld puddle, thereby stabilizing the arc.” ( Abstract and Fig. 1 in Liu teaches a laser generator and a laser scanner. The scanner “controls the lens to move the focal point of the welding-type lasing power in multiple dimensions over the workpiece during the welding-type operation.” Paragraph [41] teaches “the lasing power level, the rotation speed of the laser scanner 106, and/or the focal area size may be modified to achieve a desired puddle effect and/or to affect the heating and/or cooling rates of the puddle.” Thus, Liu teaches focal point as a result effective variable that is optimized to focus at a certain spot to stabilize the arc. Here workpiece corresponds to the cathode.)
Regarding claim 8,
“The hybrid additive manufacturing system as defined in claim 1, wherein the laser system is to adjust at least one of a lasing power level or an oscillation speed of the laser system.” (Liu teaches in paragraph [41] “the laser generator 102 adjusts the power level of the lasing power 114 and/or the laser scanner 106 adjusts a rotation speed of the laser scanner 106”.)
Regarding claim 9,
“The hybrid additive manufacturing system as defined in claim 1, wherein the lens focuses the laser beam to the focal point on the weld puddle to generate heat to facilitate melting of the wire electrode as it enters the weld puddle.” (Liu teaches in paragraph [32] “The lens 104 focuses the welding-type lasing power 114 at a focal point 116 on a workpiece 118. The welding-type lasing power 114 heats the workpiece 118 to generate a puddle during welding and/or cladding operations. The wire feeder 123 uses rollers 110 to feed wire 120 (e.g., filler wire, cladding material, metal additive) to the puddle generated by the lasing power. The wire 120 melts into the puddle.”)

    PNG
    media_image3.png
    537
    551
    media_image3.png
    Greyscale

Fig. 2 of Liu teaches circular continuous pattern for beam movement
Regarding claim 10,
“The hybrid additive manufacturing system as defined in claim 1, wherein the controller is further configured to adjust a location of the focal point based on a determined distance from a reference point or feedback data indicating a position of the wire electrode relative to the focal point on the welding puddle.” (Paragraph [35] and Fig. 2 of Liu teaches “The laser scanner 106 is configured to move the focal point 116 in a pattern with respect to a reference point 202 of the lens 104.” Here scanner corresponds to the controller, pattern corresponds to the determined distance.)
Regarding claim 11,
“The hybrid additive manufacturing system as defined in claim 1, wherein the laser system is configured to scan the laser beam about the focal point as a hollow shaped beam or in a continuous pattern.” (Paragraph [35] in Liu teaches “The desired pattern may include a circle, an ellipse, a zigzag, a FIG. 8, a transverse reciprocating line, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof.” It is inherent that a circle is a continuous pattern.)
Regarding claim 12,
“The hybrid additive manufacturing as defined in claim 1, further comprising adjusting at least one of a lasing power level, a spot size of the lasing power, or a shape of the laser beam to adjust a power profile of the laser power at the focal point.” (The limitation is interpreted as a power profile is adjusted by adjusting power, spot size, or shape of a laser beam. Liu teaches in paragraph [41] “the laser generator 102 adjusts the power level of the lasing power 114”.)
Regarding claim 14,
“The hybrid additive manufacturing system as defined in claim 1, wherein movement of the focal point and relative movement between the weld puddle and the laser system cause the laser beam to trace a superimposed pattern on the weld puddle, and wherein the superimposed pattern is one of a circle, an ellipse, a zigzag, a figure-8, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof.” (Liu teaches in paragraph [35] “The laser scanner 106 is configured to move the focal point 116 in a pattern with respect to a reference point 202 of the lens 104. …. The desired pattern may include a circle, an ellipse, a zigzag, a FIG. 8, a transverse reciprocating line, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof. As may be appreciated, a pattern or a combination of patterns may be used and optimized for particular welds and/or welding positions. The movement of the focal point 116 and the relative movement between the workpiece 118 and the laser scanner 106 (e.g., by moving the workpiece 118 against a direction of welding 204) cause the focal point 116 to trace a superimposed pattern over the workpiece 118. The example pattern may be traced by the laser using the laser scanner 106 to agitate the puddle.”)
Regarding claim 15,
“The hybrid additive manufacturing system as defined in claim 1, further comprising a wire feeder configured to move the wire electrode to or away from the weld puddle.” (Liu teaches in paragraph [32] “The wire feeder 123 uses rollers 110 to feed wire 120 (e.g., filler wire, cladding material, metal additive) to the puddle generated by the lasing power.”)
Regarding claim 16,
“The hybrid additive manufacturing system as defined in claim 1, wherein the arc welding process comprises one of gas metal arc welding (GMAW), gas tungsten arc welding (GTAW), pulsed-GMAW (P-GMAW), or plasma arc welding (PAW).” (Liu teaches in paragraph [24] “a wire-fed welding-type system refers to a system capable of performing welding (e.g., gas metal arc welding (GMAW), gas tungsten arc welding (GTAW), etc.)”)
Regarding claim 17,
“A hybrid additive manufacturing system, comprising: an arc welding tool configured to receive a wire electrode and to apply a plurality of droplets of the wire electrode to form a weld bead to create a part comprising a plurality of layers, each layer comprising one or more droplets to build up the part; a laser system to lock a position of an arc cathode in the weld bead by focusing a laser beam on a focal point over a substrate during a hybrid additive manufacturing operation or welding operation;” (Here weld bead corresponds to weld puddle, arc cathode corresponds to cathode. Thus the claim is similar scope to Claim 1 and therefore rejected under the same argument.)
“and a controller configured to command an adjustment of one of a position or orientation of one or more of the laser system or the arc welding tool to stabilize the arc from the arc welding tool at the focal point in the weld bead based on information from a sensor.”(Paragraph [41] of Liu teaches “the laser generator 102 and/or the laser scanner 114 may adjust the power level of the lasing power 114, the rotation speed of the laser scanner 106 and/or the size of the focal area in which the focal point 116 is limited based on a gap size determined by a gap sensor that monitors the gap width ahead of the laser.” Claim 8 of Liu teaches “the laser generator or the laser scanner are to adjust, based on a location of the focal point with respect to a reference point or feedback indicating a gap size in the workpiece, at least one of a lasing power level, a rotation speed of the laser scanner, or a size of a focal area in which the focal point is limited.” Here gap corresponds to the position of laser system. It is implied that the system has a controller to adjust the power level, speed, and focus size.)
Regarding claim 18,
“The hybrid additive manufacturing system of claim 17, wherein the position or orientation of one or more of the laser system or the arc welding tool controls the arc cathode position in the weld bead.”( The claim is interpreted as controller controls power, spot size, or shape of the laser beam as described in paragraph [45] of the original disclosure “In some examples, the position or orientation of one or more of the laser system or the arc welding tool to control an arc cathode position in the weld bead. In examples, the controller is configured to adjust at least one of a lasing power level, a spot size of the lasing power, or a shape of the laser beam to adjust a power profile of the laser power at the focal point.”
Abstract and Fig. 1 in Liu teaches a laser generator and a laser scanner. The scanner “controls the lens to move the focal point of the welding-type lasing power in multiple dimensions over the workpiece during the welding-type operation.” Paragraph [41] teaches “the lasing power level, the rotation speed of the laser scanner 106, and/or the focal area size may be modified to achieve a desired puddle effect and/or to affect the heating and/or cooling rates of the puddle.” Here puddle corresponds to weld bead, focal point corresponds to arc cathode position.)
Regarding claim 19,
“The hybrid additive manufacturing as defined in claim 17, wherein the controller is configured to adjust at least one of a lasing power level, a spot size of the lasing power, or a shape of the laser beam to adjust a power profile of the laser power at the focal point.”( Liu teaches in paragraph [41] “the laser generator 102 adjusts the power level of the lasing power 114”. It is implied that the system has a controller to adjust the power level of 114. It is inherent that power profile changes when the power level is changed.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 2, 4, 6, 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 2, 4 , 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Lin et al., US 9221118 (hereafter Lin).
Regarding claim 2, 
“The hybrid additive manufacturing system as defined in claim 1, wherein the controller is further configured to command an adjustment of one of a position or orientation of one or more of the laser system or the arc welding tool to maintain a threshold distance between the focal point and the wire electrode at the weld puddle.” (Liu does not explicitly teach maintaining a distance between focal point and wire electrode.
 Lin teaches an adaptive control for a hybrid welding system comprising laser welding and arc welding. Thus Lin is solving the same problem as controlling hybrid system as the instant claim.
    PNG
    media_image4.png
    488
    576
    media_image4.png
    Greyscale

Fig. 1 of Lin teaches an adaptive control for a hybrid welding system comprising laser welding and arc welding
Lin teaches a distance 38 in Fig. 1, 2 between laser focal point 34 and arc 42, hence wire electrode 44. Column 3, lines 25-30 teaches “Control system 100 modifies the welding parameters of laser 30 and electric arc welder 30 and a spacing 38 between a laser beam 32 of laser 30 and arc 42 of electric arc welder 40.”

    PNG
    media_image5.png
    450
    681
    media_image5.png
    Greyscale

Fig. 2 of Lin teaches a spacing is maintained by control 100 between laser focal point 34 and wire electrode 44
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the controller from Lin to the hybrid system in Liu. One of ordinary skill in the art would have been motivated to do so because “Control system modifies welding parameters of laser and electric arc welder, and spacing between laser beam and arc of welder” as taught in abstract of Lin.)
Regarding claim 4,
“The hybrid additive manufacturing system as defined in claim 1, wherein a material of the wire electrode comprises one or more of Titanium, copper, magnesium, or an alloy of one or more of the materials.” (Liu does not explicitly teach material for wire electrode.
Lin teaches in column 4, lines 45-50 “Suitable examples of materials for consumable wire 44 include, but are not limited to, aluminum, iron, cobalt, copper, nickel, stainless steel, carbon steel, titanium, gold, silver, palladium, platinum, alloys thereof, and combinations thereof.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a titanium, or copper wire from Lin to the hybrid system in Liu. One of ordinary skill in the art would have been motivated to do so because “any suitable materials can be used for consumable wire 44, depending on desired weld characteristics” as taught in column 4, lines 40-45 of Lin.) 

    PNG
    media_image6.png
    622
    585
    media_image6.png
    Greyscale

Fig. 4 of Lin teaches changing the height of laser head 78 changes beam range 26, hence spacing needs to change
Regarding claim 6,
“The hybrid additive manufacturing system as defined in claim 2, wherein the threshold distance between the focal point and the wire electrode is between 1 and 3 mm.”(Liu does not explicitly teach a distance between focal point and wire electrode.
Lin teaches the distance between laser beam and arc as a result effective variable in Fig. 5 and 6. Lin further teaches in Fig. 2, 4 and column 6, lines 15-25 that when laser head moves away from surface, beam range 26 increases which requires increasing spacing 38 and vice versa. Lin teaches a spacing 38 of 5 mm in column 7, lines 62-65 and 10 mm in column 8, lines 20-25. Thus the claimed range of 1 to 3 mm is close to the range of 5 to 10 mm as taught in Lin.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to vary the threshold distance as taught by Lin in the hybrid system by Liu. One of ordinary skill in the art would have been motivated to do so “to avoid metal spray” as taught in column 7, line 20 of Lin. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-I.)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Buller et al., US20200004225 (hereafter Buller).
 “The hybrid additive manufacturing system as defined in claim 1, wherein the laser beam is generated with a lasing power of less than 1000 Watts.” (The primary combination of references does not teach a laser power less than 1000 watt.
Buller teaches optimizing variables for additive manufacturing. Hence Buller is solving the same problem as optimizing laser power as the instant claim. Buller teaches varying laser power from 0.5 W to 1000 watt in paragraph [105] which overlaps with the claimed range.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to select a laser power of less than 1000 watt as taught in Buller to the hybrid system in Liu. One of ordinary skill in the art would have been motivated to do so to form three dimensional objects as taught in title in Buller. Since the claimed ranges overlap ranges disclosed by prior art a prima facie case of obviousness exists. MPEP 2144.05-I.)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Global Spec, https://www.globalspec.com/learnmore/test_measurement/nondestructive_test_equipment/gap_sensors_feeler_gauges (hereafter GlobalSpec).
 “The hybrid additive manufacturing system of claim 1, further comprising a sensor including one or more of an optical sensor, a laser scanner, an infrared sensor, an ultrasound sensor, a mechanical sensor, or a thermal sensor to collect information from one or more characteristics of the laser system or the arc welding system.” (Liu teaches a gap sensor in paragraph [41] “the laser generator 102 and/or the laser scanner 114 may adjust the power level of the lasing power 114, the rotation speed of the laser scanner 106 and/or the size of the focal area in which the focal point 116 is limited based on a gap size determined by a gap sensor that monitors the gap width ahead of the laser.” 
Liu does not explicitly teach what type sensor a gap sensor is. 
GlobalSpec teaches a gap sensor includes mechanical, electrical, optical, or laser sensors.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to select a gap sensor as taught in GlobalSpec for the gap sensor in Liu. One of ordinary skill in the art would have been motivated to do so to “detect or measure the gap or clearance between two components” as taught in GlobalSpec.)

    PNG
    media_image7.png
    1045
    1886
    media_image7.png
    Greyscale

Screenshot of GlobalSpec teaches mechanical, electrical, optical, and laser gap sensors. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 17 above, and further in view of Global Spec, https://www.globalspec.com/learnmore/test_measurement/nondestructive_test_equipment/gap_sensors_feeler_gauges (hereafter GlobalSpec).
 “The hybrid additive manufacturing system of claim 17, further comprising a sensor to collect information from one or more characteristics of the laser system or the arc welding system, wherein the sensor includes one or more of an optical sensor, a laser scanner, an infrared sensor, an ultrasound sensor, a mechanical sensor, or a thermal sensor.” (Similar scope to claim 13 and therefore rejected under same argument.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 15/655597 (hereafter ‘597) .Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 17 are met by claims 1-26 of 15/655597.
Table 1
16/747344 (instant claim 1)
15/655597 (co-pending, 05/25/2022)
16/747344 (instant claim 17)
A hybrid additive manufacturing system, comprising:
(claim 1) A laser welding device, comprising…., a welding-type additive manufacturing operation
A hybrid additive manufacturing system, comprising:
an arc welding tool configured to receive a wire electrode and to apply a plurality of droplets of the wire electrode to a part comprising a plurality of layers, each layer comprising one or more droplets to build up the part;
(claim 1) a wire feeder configured to feed wire to the puddle generated by the laser generator;
an arc welding tool configured to receive a wire electrode and to apply a plurality of droplets of the wire electrode to form a weld bead to create a part comprising a plurality of layers, each layer comprising one or more droplets to build up the part;
a laser system to: generate a laser beam;
(claim 1)a laser generator configured to generate welding-type lasing power;
a laser system
and control a lens to lock a position of a cathode in a weld puddle by focusing the laser beam on a focal point over a substrate during a hybrid additive manufacturing operation or welding operation to stabilize an arc from the arc welding tool at the  position in the weld puddle;
(claim 1)a lens to focus the welding-type lasing power at a focal point on a workpiece to generate a puddle during a welding-type additive manufacturing operation;
and a laser scanner to control the lens to: move the focal point of the welding-type lasing power in a circular pattern  within the puddle; and advance the focal point along a weld path over the workpiece while the focal point is moved in the circular pattern  within the puddle during the welding- type additive manufacturing operation.
to lock a position of an arc cathode in the weld bead by focusing a laser beam on a focal point over a substrate during a hybrid additive manufacturing operation or welding operation;
and a controller configured to regulate power to at least one of the arc welding tool or the laser system.
(Claim 11) the laser generator is configured to generate the welding-type lasing power based on a lasing power -3-U.S. Application Serial No. 15/655,597waveform, 


(claim 8) the laser generator or the laser scanner are to adjust, based on a location of the focal point with respect to a reference point or feedback indicating a gap size in the workpiece, at least one of a lasing power level, a rotation speed of the laser scanner, or a size of a focal area in which the focal point is limited.
and a controller configured to command an adjustment of one of a position or orientation of one or more of the laser system or the arc welding tool to stabilize the arc from the arc welding tool at the focal point in the weld bead based on information from a sensor.


‘597 does not explicitly teach “to create a part comprising a plurality of layers, each layer comprising one or more droplets to build up the part”, “to lock a position of an arc cathode in the weld bead”, a controller, and a sensor.
Claims 1 and 17 recite “to create a part comprising a plurality of layers, each layer comprising one or more droplets to build up the part”. The limitation describes how welding type additive manufacturing works.  ‘597 teaches a welding type additive manufacturing operation. Thus ‘597 teaches this limitation.
Claims 1 and 17 recite “to lock a position of an arc cathode in the weld bead”. ‘597 teaches “a lens to focus the welding-type lasing power at a focal point on a workpiece to generate a puddle”. Here puddle corresponds to weld bead, focal point on a workpiece corresponds to arc cathode.
Claim 1 recites “a controller configured to regulate power to at least one of the arc welding tool or the laser system”. ‘597 does not explicitly teach a controller. However, ‘597 teaches “the laser generator is configured to generate the welding-type lasing power based on a lasing power waveform”. Thus laser generator controls laser power. The laser generator corresponds to the controller. 
Claim 17 recites “a controller configured to command an adjustment of one of a position or orientation of one or more of the laser system or the arc welding tool to stabilize the arc from the arc welding tool at the focal point in the weld bead based on information from a sensor”. However, ‘597 teaches in claim 8 “the laser generator or the laser scanner are to adjust, based on a location of the focal point with respect to a reference point or feedback indicating a gap size in the workpiece, at least one of a lasing power level, a rotation speed of the laser scanner, or a size of a focal area in which the focal point is limited.” Here laser generator and scanner correspond to controller, gap corresponds to position of the laser system or arc welding tool, adjust corresponds to stabilize, feedback corresponds to sensor. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed on 07/29/2022 with respect to claim(s) 1-20 have been considered but are not persuasive. 
The applicant amended claims 1 and 17 to recite “lock a position of an arc cathode in the weld bead by focusing”, claim 5 to recite “the position of the cathode” and argued on pages 7-12 of remarks that this makes the system distinguishable from prior art. However, a new ground(s) of rejection is made in view of prior art as discussed above.
The applicant argues on page 8 that Liu does not teach arc welding tool. However, Liu teaches in paragraph [24] “As used herein, a wire-fed welding-type system refers to a system capable of performing welding (e.g., gas metal arc welding (GMAW), gas tungsten arc welding (GTAW), etc.), brazing, cladding, hard facing, and/or other processes, in which a filler metal is provided by a wire that is fed to a work location, such as an arc or weld puddle.”
 	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                             /JUSTIN C DODSON/Primary Examiner, Art Unit 3761